Citation Nr: 0101231	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the metacarpal head of the left 
thumb.

2.  Entitlement to an initial compensable evaluation for 
residuals of a ganglionectomy of the right wrist.

3.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324, for multiple, noncompensably disabling 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran, who had active service 
from January 1969 to January 1973, appealed that decision. 

The veteran's claim for a compensable evaluation for 
multiple, noncompensably disabling service-connected 
disabilities under 38 C.F.R. § 3.324 is deferred pending the 
development requested below.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In January 1999, the RO asked the veteran to provide names of 
treatment providers for his service-connected disabilities.  
While he did not reply via correspondence, he did inform a VA 
examiner in February 1999 that an X-ray taken in November 
1998 in Jamaica Plain, Massachusetts revealed a bone fragment 
distal to the radius and on the thenar aspect of the wrist in 
the joint space.  A review of the claims file does not 
reflect that a photocopy of this report has been obtained, 
and it is not clear if the X-ray was from a VA or non-VA 
source.  The Board believes that a photocopy of this record 
is required to comply with the Act.

In addition, the Board finds that another VA examination of 
the veteran's disabilities would be useful in this claim.  In 
this regard, the February 1999 VA orthopedic examination 
report does not contain range of motion findings for either 
the left thumb or right wrist.  

In light of the above, these claims are REMANDED for the 
following:

1.  After obtaining any necessary 
authorization and contact address from 
the veteran, the RO is requested to 
obtain a photocopy of the November 1998 
X-ray report of the veteran's right 
wrist.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected orthopedic disorders.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner (including through 
consultation) should be accomplished, and 
all clinical findings should be reported 
in detail.  Range of motion studies of 
both the left thumb and right wrist must 
be performed.  The examiner is also asked 
to comment on the presence or absence of 
objective evidence of painful motion.  
All examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

3.  The RO should then readjudicate the 
claims for higher initial evaluations and 
for a compensable evaluation for 
multiple, noncompensably disabling 
service-connected disabilities based upon 
all the evidence of record and applicable 
law, including DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

4.  If the veteran's claims are not 
granted in full, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should then be afforded the 
applicable time to respond.








The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


